Case 1:18-cv-01572-LMB-IDD Document 1-14 Filed 12/20/18 Page 1 of 3 PageID# 138




                      Exhibit M
Case 1:18-cv-01572-LMB-IDD Document 1-14 Filed 12/20/18 Page 2 of 3 PageID# 139



                                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                    ATTORNEYS AND COUNSELORS AT LAW

John C. McElwaine                                                   101 Constitution Avenue, NW | Suite 900
(Admitted in DC & SC)                                               Washington, DC 20001
T 202.689.2939 F 803.255.9831                                       T 202.689.2800 F 202.689.2860
john.mcelwaine@nelsonmullins.com                                    nelsonmullins.com


                                                 November 21, 2018

  VIA EMAIL AND OVERNIGHT COURIER
  John Sweeting
  Senior Director
  American Registry for Internet Numbers (ARIN)
  3635 Concorde Parkway, Suite 200
  Chantilly, Virginia 20151
  Email: hostmaster@arin.net

          RE:     Follow Up Regarding Loss of ARIN Services

  Dear Mr. Sweeting:

  This law firm represents Micfo, LLC, and its wholly owned subsidiaries (collectively, “Micfo”).
  I am writing to follow up to my November 13, 2018, letter sent pursuant to Section 14(i) of the
  American Registry for Internet Numbers, Ltd. (“ARIN”) Registration Services Agreement
  (“Registration Services Agreement”) notifying ARIN that it has suspended certain services to
  Micfo without the right to do so under this agreement. Specifically, Micfo’s ARIN services have
  been significantly interrupted because they were unable to run any of the following functions
  related to their IP resources:

          - Modify
          - Manage Reverse DNS
          - Manage RPKI
          - Manage Organization or Resource POCs
          - Create Reassignment

  As I noted in my letter, we believe that ARIN only has rights to stop Services upon a breach of
  Sections 2(c)-(e), 4, 7 or 11. Registration Services Agreement at Section 13(b). Micfo is
  unaware of any alleged breach of Section 2(c)-(e) or Section 7, has timely made all payments
  under Section 4, and has not refused claim for indemnity (as none has been requested) under
  Section 11. In my letter, Micfo respectfully request immediate restoration of its Services or a
  reply as to the cause or justification of such interruptions. Neither I nor Micfo has received a
  formal response. Micfo did receive a telephone call from Lisa Liedel stating that Micfo’s
  Services were disabled as a result of, “ARIN locking everything down as we were going through
  your extended review process.” However, I have been unable to find anything in the
  Registration Services Agreement that allows for the disabling or “locking down” Services during
  an ARIN review. If we are incorrect, please point me to the proper authority for such measures.


     CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                          NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA
Case 1:18-cv-01572-LMB-IDD Document 1-14 Filed 12/20/18 Page 3 of 3 PageID# 140



 John Sweeting
 American Registry for Internet Numbers (ARIN)
 Page 2


 Around the same time as Ms. Liedel’s call, on November 13, 2018, Micfo received a notification
 from you that ARIN was conducting a review under Section 12 of the ARIN Number Resource
 Policy Manal (“Policy Manual”). The request broadly seeks corporate documents from March
 2015 to the present to confirm the ongoing operations for Micfo, LLC, including specifically, tax
 filings, vendor contracts (including connectivity agreements, colocation agreements, monthly
 invoices), asset inventory, customer lists and payroll information. Essentially, the request asks
 Micfo to produce trade secrets and highly sensitive business and personnel information for more
 than a three year period. Micfo has thousands of customers. Compliance with this request
 would involve thousands of pages of documents and sensitive human resources information. The
 request is overly broad and unduly burdensome to Micfo.

 Micfo is in the process of complying ARIN’s request and will need additional time beyond
 November 30, 2018. Importantly, however, ARIN is allowed to request only “reasonable”
 documents to conduct its review. Policy Manual at Section 12.1. A determination of
 reasonableness entails transparency on the part of the requesting party (here, ARIN) as to the
 purpose of the request. Micfo should not be forced to participate in a “fishing expedition” under
 the specter of its services being suspended. Therefore, in order to evaluate and assemble
 reasonable documentation related to ARIN’s review, Micfo necessarily must know the purpose
 of ARIN’s request. Simply put, what are ARIN’s concerns that Micfo can alleviate?

 We look forward to your written response. In the event that ARIN is represented by counsel in
 this matter, please forward this letter and direct all future communications with us through him
 or her.

                                                 Very truly yours,



                                                 John C. McElwaine

 JCM/
